Citation Nr: 1114552	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-12 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active service from April 1972 to April 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In February 2010, the Board remanded the claim for additional development. 


FINDING OF FACT

The Veteran does not have a cervical spine disability as the result of disease or injury that occurred during his active military service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran implicitly asserts that he has a cervical spine disability due to his service.  The Veteran has not specifically claimed to have experienced cervical spine symptoms during service, nor have any specific arguments been made by either him or his representative.  

As a preliminary matter, in February 2010, the Board remanded this claim.  The Board directed that the Veteran be afforded an examination, and that an etiological opinion be obtained.  Internal documentation from the RO indicates that in June 2010, the Veteran was scheduled for an examination.  However, the Veteran failed to appear for his scheduled examination, and there is no record that a request for another examination was ever made.  Without good cause being shown for the failure to appear, no further examination can be scheduled and appellate review may proceed.  In this regard, the Board further notes that in February 2011, the Veteran was sent a supplemental statement of the case (SSOC), and that this SSOC was returned by the Postal Service stamped "addressee unknown."  It therefore appears that a current address for the Veteran is not of record.  In such a case, a veteran bears the burden of keeping VA apprised of his or her whereabouts, and "there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Under the circumstances, the Board finds that there has been substantial compliance with its February 2010 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  

In December 2006, the Veteran filed his claim for service connection.  In a May 2007 rating decision, the RO denied the claim.  The Veteran has appealed this decision.  

The Veteran's service treatment reports do not show any relevant treatment for cervical spine symptoms.  In this regard, they show that he had complaints of thoracic spine pain in April 1972, and that he was treated for back pain in April 1973 after having been involved in an automobile accident one month earlier; neither report mentions the presence of cervical spine symptoms.  His separation examination report, dated in January 1973, shows that his spine was clinically evaluated as normal.  

The post-service medical evidence consists of VA and non-VA reports, dated between 2000 and 2009.  This evidence includes a private treatment report which shows treatment for neck and low back pain following a twisted back earlier that day; the assessments included neck strain.  A VA X-ray report for the cervical spine, dated in October 2006, contains an impression noting an unusual projection from the cervical spine anteriorly at C2, sclerosis of C5 "cannot exclude neoplastic process," and degenerative narrowing of the C5-C6 intervertebral disc space, with surrounding spurring.  VA progress notes show several complaints of neck pain, and a February 2008 report notes changes consistent with remote C5 compression fracture, with disc space narrowing C5-6.  

A lay statement from J.B., received in March 2008, is two sentences long, and it indicates that the author is the Veteran's niece.  She asserts that the Veteran's health in is "general decline," and that his family has always associated  with conditions he first experienced while in the Army.  He speaks constantly of physical pain and depression and definitely isn't getting any better."  

The Board finds that the claim must be denied.  There is no evidence to show any treatment for cervical spine symptoms during service.  The Veteran was not noted to have a cervical spine disorder in his January 1973 separation examination report.  In addition, the earliest post-service medical evidence of treatment for cervical spine symptoms is dated in 2000.  This is approximately 27 years after separation from service.  This lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there is no competent evidence to show that the Veteran has a cervical spine disability that is related to his service.  Finally, there is no competent evidence to show that cervical spine arthritis was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

With regard to the Veteran's own contentions, and the lay statement, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is implicitly based on the contention that a cervical spine disability was caused by service.  To the extent that the Veteran may have intended to assert that he had relevant symptoms after service at some point, his statements would normally be competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, in this case, the Veteran has not specifically or explicitly asserted that he began having any relevant symptoms during service, and in any event, laypersons do not have the requisite skills, knowledge, or training, to be competent to provide a diagnosis for a cervical spine disability, or to state whether a cervical spine disability was caused by service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran's service treatment reports and post-service medical records have been discussed.  A cervical spine disability is first shown about 27 years after separation from service, and there is no competent opinion of record in support of the claim.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, do not support that claim that the Veteran has a cervical spine disability that is related to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.   

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).  


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in February 2007.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In this case, the Veteran was not treated for any relevant symptoms during service, nor was the claimed condition noted in his separation examination report.  The earliest medical evidence of symptoms of the claimed condition is dated no earlier than 27 years after separation from service, and there is no competent evidence to show that the claimed condition is related to his service.  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  Simply stated, the Board finds that the service and post-service medical record provides evidence against this claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  






ORDER

The appeal is denied.


____________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


